J-A35011-14

                           2015 Pa. Super. 64

DANIEL E. TAYLOR AND WILLIAM              IN THE SUPERIOR COURT OF
TAYLOR, AS CO-EXECUTORS OF THE                  PENNSYLVANIA
ESTATE OF ANNA MARIE TAYLOR,
DECEASED,

                      Appellees

                 v.

EXTENDICARE HEALTH FACILITIES, INC.
D/B/A HAVENCREST NURSING CENTER;
EXTENDICARE HOLDINGS, INC;
EXTENDICARE HEALTH FACILITY
HOLDINGS, INC., EXTENDICARE HEALTH
SERVICES, INC., EXTENDICARE REIT;
EXTENDICARE, L.P.; EXTENDICARE,
INC., MON-VALE NON ACUTE CARE
SERVICE, INC. D/B/A THE RESIDENCE
AT HILLTOP; MON-VALE HEALTH
RESOURCES, INC; JEFFERSON HEALTH
SERVICES, D/B/A JEFFERSON REGIONAL
MEDICAL CENTER,

APPEAL OF: EXTENDICARE HEALTH
FACILITIES, INC., D/B/A HAVENCREST
NURSING CENTER, EXTENDICARE
HOLDINGS, INC., EXTENDICARE HEALTH
FACILITY HOLDINGS, INC.,
EXTENDICARE HEALTH SERVICES, INC.,
EXTENDICARE REIT, EXTENDICARE, L.P.
AND EXTENDICARE, INC.,

                      Appellants                No. 2028 WDA 2013


           Appeal from the Order Entered November 20, 2013
          In the Court of Common Pleas of Washington County
                 Civil Division at No(s): No. 2012-6878


BEFORE: BENDER, P.J.E., BOWES, and ALLEN, JJ.

OPINION BY BOWES, J.:                            FILED APRIL 2, 2015
J-A35011-14



       Extendicare Health Facilities, Inc., d/b/a Havencrest Nursing Center,

together with the other Extendicare entities (collectively “Extendicare”),

appeals from the November 20, 2013 order overruling preliminary objections

in the nature of a motion to compel arbitration of Co-Executors’ wrongful

death and survival claims.1 After thorough review, we affirm.

       The underlying case involves negligence claims against Extendicare,

Mon-Vale Non-Acute Care Service, Inc. d/b/a The Residence at Hilltop (“The

Residence”), and Jefferson Health Services d/b/a Jefferson Regional Medical

Center (“Jefferson Medical Center”), for injuries culminating in the April 3,

2012 death of Co-Executors’ decedent, Anna Marie Taylor (“Decedent”).

According to the complaint, on June 30, 2011, while the Decedent resided at

The    Residence,      she    became      unresponsive   and   required   a   brief

hospitalization.    One month later, she was treated for dehydration.          On

February 1, 2012, she fell at The Residence, fractured her right hip, and

underwent surgery to repair the fracture at Jefferson Medical Center. During

that hospitalization, the Decedent was noted to have a skin tear and redness

on her coccyx, but no pressure ulcer.

____________________________________________


1
   In Midomo Co. v. Presbyterian Hous. Dev. Co., 739 A.2d 180, 183
(Pa.Super. 1999), this Court noted that Pa.R.A.P. 311(a)(8) permits an
interlocutory appeal from any order that is made appealable by statute. The
Uniform Arbitration Act, 42 Pa.C.S.. §§ 7301 et seq., provides that an appeal
may be taken from “[a] court order denying an application to compel
arbitration. . . .” 42 Pa.C.S. § 7320(a)(1).




                                           -2-
J-A35011-14


     Upon her release from Jefferson Medical Center on February 9, 2012,

the Decedent was admitted to the Extendicare skilled nursing facility known

as Havencrest Nursing Center.      A skin assessment upon admission noted

three pressure ulcers. Within a week, the Decedent gained approximately

fifteen pounds, and a subsequent chest x-ray revealed cardiac issues. Her

pressure ulcer on her coccyx had increased in size and the drainage was

purulent. By March, the wound was a Stage IV and the Decedent was noted

to have pitting edema in her lower extremities. The Decedent was admitted

to the Monongahela Valley Hospital on March 9, 2012, treated, and

discharged to home with continuing wound care.         She was subsequently

transferred to the Cedars of Monroeville for hospice care, where she died.

     On October 15, 2012, Co-Executors filed a praecipe for writ of

summons against Extendicare, Jefferson Medical Center, and The Residence,

and subsequently, a complaint asserting wrongful death and survival claims.

Co-Executors   alleged   therein   that   the   combined   negligence   of   the

Defendants caused or contributed to the injuries and death of Decedent.

Extendicare filed preliminary objections to the complaint averring that the

claims against it should be submitted to binding arbitration governed by the

Pennsylvania Uniform Arbitration Act, 42 Pa.C.S. § 7301 et seq., as provided

in an arbitration agreement executed on Decedent’s behalf by William Taylor

pursuant to a power of attorney. The trial court overruled the preliminary

objections, and relied upon Pisano v. Extendicare Homes, Inc., 77 A.3d


                                     -3-
J-A35011-14


651 (Pa.Super. 2013), for the proposition that the arbitration agreement did

not bind the wrongful death beneficiaries. The court also refused to sever

the survival action against Extendicare and send it to arbitration, finding that

Pa.R.C.P. 213(e) required consolidation of wrongful death and survival

actions for trial and that severance would not advance the stated purpose of

the Federal Arbitration Act, “that being to ease the burden of litigation on

the parties and this Court’s docket.” Trial Court Opinion, 1/29/14, at 3-4.

       Extendicare timely appealed to this Court,2 and presents two issues for

our review:

       I.     Did the Trial Court commit an error of law by refusing to
              submit Appellees’ Survival Claim to arbitration where the
              Federal Arbitration Act, requiring that all arbitrable claims
              be arbitrated, is controlling?

       II.    Did the Trial Court commit an error of law by refusing to
              submit Appellees’ Wrongful Death Claim to arbitration
              where, under Pennsylvania law, a wrongful death plaintiff’s
              right of action is derivative of, and therefore dependent
              upon, the decedent’s rights immediately preceding death?

Appellants’ brief at 4. We will address the issues in reverse order, as our

disposition of the second issue affects our analysis of the first issue.

       We review a claim that the trial court improperly overruled a

preliminary objection in the nature of a motion to compel arbitration for an

abuse of discretion and to determine whether the trial court's findings are

____________________________________________


2
 Neither Jefferson Medical Center nor The Residence is participating in the
within appeal.



                                           -4-
J-A35011-14


supported by substantial evidence. Pittsburgh Logistics Systems, Inc. v.

Professional Transportation and Logistics, Inc., 803 A.2d 776, 779

(Pa.Super. 2002).    In doing so, we employ a two-part test to determine

whether the trial court should have compelled arbitration.          The first

determination is whether a valid agreement to arbitrate exists. The second

factor we examine is whether the dispute is within the scope of the

agreement. Pisano, supra at 654; see also Elwyn v. DeLuca, 48 A.3d
457, 461 (Pa.Super. 2012) (quoting Smay v. E.R. Stuebner, Inc., 864
A.2d 1266, 1270 (Pa.Super. 2004)).

      Extendicare contends that the wrongful death action is derivative of a

tort committed during the lifetime of the decedent, and that it is necessarily

dependent upon the rights that the decedent possessed immediately prior to

death.   It follows then, according to Extendicare, that since the Decedent

agreed to arbitrate any disputes, the Decedent’s beneficiaries are limited to

claims that Decedent could have pursued during her lifetime and that all

claims must be submitted to arbitration.

      This precise contention was addressed and rejected by this Court in

Pisano, supra, and it is controlling herein.     We held in Pisano that a

wrongful death action is a separate action belonging to the beneficiaries.

While it is derivative of the same tortious act, it is not derivative of the

decedent’s rights.   Id.   Thus, an arbitration agreement signed by the

decedent or his or her authorized representative is not binding upon non-


                                     -5-
J-A35011-14


signatory wrongful death beneficiaries, and they cannot be compelled to

litigate their claims in arbitration.

       We turn now to Extendicare’s remaining issue: that the trial court

erred in refusing to compel arbitration of the survival action.    The gist of

Extendicare’s claim is that, even if the arbitration agreement is not binding

upon the wrongful death beneficiaries, it must be enforced against Co-

Executors who stand in the shoes of the Decedent for purposes of the

survival action.     It insists that the trial court should have bifurcated the

wrongful death and survival actions and compelled arbitration of the latter.3

       Co-Executors respond that Pa.R.C.P. 213(e) and this Court’s decision

in Pisano require the consolidation of wrongful death and survival actions,

and since the wrongful death beneficiaries cannot be compelled to arbitrate

the wrongful death actions, both actions must remain in court.       Pa.R.C.P.

213 provides in relevant part:

____________________________________________


3
  We note at the outset that Extendicare fails to specify whether the trial
court’s alleged error consisted of its failure to compel arbitration of the
entire survival action, which involves claims of joint liability for negligence
against The Residence and Jefferson Medical Center, or just the survival
action against Extendicare. Since these other entities did not agree to
arbitrate, they cannot be compelled to proceed in arbitration on the survival
claim. Hence, the survival claims against The Residence and Jefferson
Medical Center, the alleged joint tortfeasors, would remain in court. The
splitting of the survival claim between two forums would result either in
empty chairs at the arbitration, where an arbitrator would allocate
responsibility for negligence among the Defendants, or these parties would
be pressured to participate in arbitration to protect their rights. Either
scenario subverts the policies favoring arbitration.



                                           -6-
J-A35011-14


      (e) A cause of action for the wrongful death of a decedent and a
      cause of action for the injuries of the decedent which survives
      his or her death may be enforced in one action, but if
      independent actions are commenced they shall be consolidated
      for trial.

Pa.R.C.P. 213(e).     Extendicare counters that the severance issue was not

addressed in Pisano.

      Although the trial court in Pisano retained jurisdiction over both the

wrongful   death     and    survival   actions   pursuant   to   Pa.R.C.P.   213(e),

Extendicare is correct that this Court did not rule on the propriety of

severance in Pisano.        The parties simply acquiesced in the trial court’s

application of Rule 213 by failing to challenge it on appeal. Thus, the issue

of whether wrongful death and survival actions must be bifurcated to permit

arbitration of the survival action is a question of first impression for the

appellate courts of this Commonwealth.

      In support of its position that bifurcation is required, Extendicare first

argues that the consolidation provision of Pa.R.C.P. 213(e) is inapplicable on

the facts herein.     It maintains that the issue is jurisdictional and that

Pa.R.C.P. 213(e) only speaks to the consolidation of wrongful death and

survival   actions   that   are   properly   pending   in   court.    Furthermore,

Extendicare argues that consolidation under that rule is permissive and

discretionary.     It adds that by construing Pa.R.C.P. 213 as mandating

consolidation, one runs afoul of Pa.R.C.P. 128, which provides that in

ascertaining the Supreme Court’s intent in promulgating a rule, “no rule


                                         -7-
J-A35011-14


shall be construed to confer a right to trial by jury where such right does not

otherwise exist.” Pa.R.C.P. 128(f).

       Co-Executors counter that Pa.R.C.P. 213(e) is applicable as arbitration

agreements do not divest a court of jurisdiction over the dispute, as

demonstrated by the fact that when a matter is referred to arbitration, the

trial action is stayed, not dismissed. See Schantz v. Dodgeland, 830 A.2d
1265, 1266-67 (Pa.Super. 2003); see also 42 Pa.C.S. § 7304(d) (“An action

or proceeding, allegedly involving an issue subject to arbitration, shall be

stayed if a court order to proceed with arbitration has been made or an

application for such an order has been made under this section.”). They also

direct our attention to the fact that the trial court in Pisano retained

jurisdiction over both the wrongful death and survival actions pursuant to

Pa.R.C.P. 213(e), and maintain that a court has jurisdiction if it is competent

to hear or determine controversies of the general nature of the matter

involved.    See Aronson v. Sprint Spectrum, L.P., 767 A.2d 564, 568

(Pa.Super. 2001).

       We agree with Co-Executors that jurisdiction does not preclude

consolidation of these actions. Nor does Pa.R.C.P. 213(e) provide the only

support for consolidating the wrongful death and survival actions.4     In the

____________________________________________


4
  Pa.R.C.P. 1020(d)(1) is also implicated herein.   It provides for the
mandatory joinder in separate counts of all causes of action against the
same person arising from the same transaction or occurrence to avoid
(Footnote Continued Next Page)


                                           -8-
J-A35011-14


wrongful death statute, 42 Pa.C.S. § 8301(a), the legislature acknowledged

the overlap in the wrongful death and survival actions and the potential for

duplicate recovery, and mandated consolidation of the actions:

      (a)    General rule.--An action may be brought, under
             procedures prescribed by general rules, to recover
             damages for the death of an individual caused by the
             wrongful act or neglect or unlawful violence or negligence
             of another if no recovery for the same damages claimed in
             the wrongful death action was obtained by the injured
             individual during his lifetime and any prior actions for
             the same injuries are consolidated with the wrongful
             death claim so as to avoid a duplicate recovery.

42 Pa.C.S. § 8301(a) (emphasis added).                  We find both the rule and the

statute applicable.

      Extendicare counters that the Federal Arbitration Act (“FAA”), which is

“intended    to   foreclose      state    legislative    attempts   to   undercut   the

enforceability of arbitrations agreements,” pre-empts state statutes and

rules that conflict with that policy, including Pa.R.C.P. 213(e). Southland

Corp. v. Keating, 465 U.S. 1, 16 (1984); see Marmet Health Care Ctr.,

Inc. v. Brown, 132 S. Ct. 1201 (2012).                   It cites Moscatiello v. J.B.B.

Hilliard, 939 A.2d 325 (Pa. 2007), for the proposition that the FAA pre-

empts state procedural rules that stand in the way of the FAA’s function, and

                       _______________________
(Footnote Continued)

waiver. The basis for both Rule 213 and Rule 1020 “is the avoidance of
multiple trials and proceedings involving common facts or issues or arising
from the same transaction or occurrence. The avoidance of duplication of
effort is a benefit to both the parties and the courts.” 1990 Explanatory
Comments to Pa.R.C.P. 213.



                                            -9-
J-A35011-14


argues that to the extent Rule 213(e) compels that these causes of action be

consolidated for disposition in court, it is pre-empted.5

       In support of preemption herein, Extendicare relies upon Marmet

Health Care Ctr., Inc. v. Brown, 132 S. Ct. 1201 (2012), in which the

United States Supreme Court held that the FAA pre-empted West Virginia’s

policy precluding enforcement of pre-dispute arbitration clauses in nursing

home cases involving personal injury or death. The Supreme Court granted

certiorari after West Virginia’s highest court ruled in Brown v. Genesis

Healthcare Corp., No. 35494, 228 W. Va. 646, 724 S.E.2d 250, 2011 W.

Va. LEXIS 61 (W.Va. 2011), a decision involving three cases, “that as a

matter of public policy under West Virginia law, an arbitration clause in a

nursing home admission agreement adopted prior to an occurrence of

negligence that results in a personal injury or wrongful death, shall not be

enforced to compel arbitration of a dispute concerning the negligence.” The

Supreme Court applied AT&T Mobility LLC v. Concepcion, 131 S. Ct.
1740, 1747 (2011), in which it opined that “[w]hen state law prohibits

outright the arbitration of a particular type of claim, the analysis is

straightforward: The conflicting rule is displaced by the FAA.”   Marmet,

____________________________________________


5
  The Pennsylvania Supreme Court held in Moscatiello v. Hilliard, 939 A.2d
325, 326, (Pa. 2007), that Pennsylvania’s thirty-day time limit for
challenging arbitration awards was not pre-empted by the three-month FAA
time limit in 9 U.S.C. § 12, as it did not undermine the goal of the latter
statute.



                                          - 10 -
J-A35011-14


supra at 1204. The Marmet Court noted that, “West Virginia's prohibition

against predispute agreements to arbitrate personal-injury or wrongful-

death claims against nursing homes is a categorical rule prohibiting

arbitration of a particular type of claim, and that rule is contrary to the

terms and coverage of the FAA.” Id. The Court remanded two of the cases

for   a   determination      as    to   whether     the   arbitration   clauses   were

“unenforceable under state common law principles that are not specific to

arbitration and pre-empted by the FAA.” Id.

       Co-Executors counter that the FAA does not pre-empt Pa.R.C.P.

213(e), as the rule was not intended to and does not operate as a blanket

prohibition of arbitration in nursing home cases involving personal injury or

wrongful death, which was at issue in Marmet.6 Furthermore, the rule does

not prohibit the arbitration of wrongful death cases.             Moreover, the rule

applies in all wrongful death and survival actions regardless of whether an

arbitration agreement is present.         Thus, Co-Executors contend, the rule is

not intended to undermine the enforceability of arbitration agreements in

particular.   Appellees’ brief at 30.          We agree with Co-Executors on both

counts.


____________________________________________


6
   Co-Executors also argued that Extendicare waived the preemption
argument. We decline to find waiver as the trial court interrupted counsel
for Extendicare before he could advance that argument. The issue was
articulated in Extendicare’s Pa.R.A.P. 1925(b) statement.



                                          - 11 -
J-A35011-14


      Preemption stems from the Supremacy Clause of the United States

Constitution, Article VI, cl. 2, which provides that federal law is paramount,

and that laws in conflict with federal law are without effect. Altria Group,

Inc. v. Good, 555 U.S. 70 (2008). There are several types of preemption,

one being express preemption, where the federal law contains a provision

announcing its intention to supplant state law.          There is also field

preemption, where the federal statute “reflect[s] a Congressional intent to

occupy the entire field” of law. Volt Information Sciences, Inc. v. Board

of Trustees of Leland Stanford Junior University, 489 U.S. 468, 477

(1989). The Federal Arbitration Act does not contain an express preemption

provision and Congress did not intend to occupy the field of arbitration. Id.

      However, as this Court noted in Trombetta v. Raymond James Fin.

Servs., 907 A.2d 550, 564 (Pa.Super. 2006), "[e]ven when Congress has

not completely displaced state regulation in an area, . . . state law may

nonetheless be pre-empted to the extent that it conflicts with federal law;

that is, to the extent that it stands as an obstacle to the accomplishment

and execution of the full purposes and objectives of Congress.” Trombetta,
907 A.2d at 564 (quoting Volt, 489 U.S. at 477). This concept is known as

conflict preemption, and may arise in two contexts. First, a conflict occurs

when compliance with both state and federal law is an impossibility. Holt's

Cigar Co. v. City of Philadelphia, 10 A.3d 902, 918, (Pa. 2011). Second,

conflict preemption may be found when state law “stands as an obstacle to


                                    - 12 -
J-A35011-14


the accomplishments and execution of the full purposes and objectives of

Congress.” Id.; Barnett Bank of Marion County v. Nelson, 517 U.S. 25,

31 (1996). It is this type of conflict preemption that Extendicare contends is

applicable herein.

      Pennsylvania applies a presumption against federal preemption of

state law. Dooner v. DiDonato, 971 A.2d 1187 (Pa. 2009) (citing Altria

Group, Inc., supra at 77) (When addressing questions of express or

implied preemption, we begin our analysis "with the assumption that the

historic police powers of the States [are] not to be superseded by the

Federal Act unless that was the clear and manifest purpose of Congress.").

This presumption flows from the existence of "dual jurisdiction" and arises

"from reasons of comity and mutual respect between the two judicial

systems that form the framework” of our federalist system. Kiak v. Crown

Equipment Corp., 989 A.2d 385, 390 (Pa.Super. 2010).

      With these principles in mind, we turn to the federal law that

Extendicare contends pre-empts state law herein, the FAA.       The FAA was

promulgated because the judiciary was reluctant to enforce arbitration

agreements, and the act was intended to place arbitration agreements on

the same footing as other contracts.     Volt, supra.    The Supreme Court

reiterated in Dean Witter Reynolds Inc. v. Byrd, 470 U.S. 213, 219

(1985), that “the overriding goal of the Arbitration Act was [not] to promote

the expeditious resolution of claims,” but to “ensure judicial enforcement of


                                    - 13 -
J-A35011-14


privately made agreements to arbitrate.” Although the Dean Witter Court

downplayed the notion that a desire for efficiency motivated the passage of

the FAA, the House Report on the FAA, quoted therein, suggests that

efficiency, both temporal and financial, played a role in the passage of the

FAA. The Report stated, "It is practically appropriate that the action should

be taken at this time when there is so much agitation against the costliness

and delays of litigation.     These matters can be largely eliminated by

agreements for arbitration, if arbitration agreements are made valid and

enforceable." H.R. Rep. No. 96, 68th Cong., 1st Sess., 2 (1924).

      Consistent with the goal of ensuring that arbitration agreements are

enforced, however, the FAA does not require parties to arbitrate absent an

agreement to do so.     See Prima Paint Corp. v. Conklin Mfg. Co., 388
U.S. 395, 404 n.12 (construing the Act as designed "to make arbitration

agreements    as   enforceable   as    other    contracts,    but   not   more   so").

Pennsylvania has a well-established public policy that favors arbitration, and

this policy aligns with the federal approach expressed in the FAA.            Gaffer

Ins. Co. v. Discover Reinsurance Co., 936 A.2d 1109, 1113 (Pa.Super.

2007).      However,    as   this     Court     stated   in   Pisano,     “compelling

arbitration upon individuals who did not waive their right to a jury trial”

infringes upon a constitutional right conferred in Pa. Const. art. 1, § 6 (“Trial

by jury shall be as heretofore, and the right thereof remain inviolate.”). See

Bruckshaw v. Frankford Hospital of City of Philadelphia, 58 A.3d 102,


                                       - 14 -
J-A35011-14


108-109 (Pa. 2012) (recognizing constitutional right to jury trial in both civil

and criminal cases).    We added in Pisano that denying wrongful death

beneficiaries their right to a jury trial “would amount to this Court placing

contract law above that of both the United States and Pennsylvania

Constitutions.” Pisano, supra at 660-61.

      Extendicare maintains that the survival claim against it must be

severed and enforced in arbitration, and that state law to the contrary is

pre-empted.    We disagree.    Neither Pa.R.C.P. 213 nor 42 Pa.C.S. § 8301

prohibits the arbitration of wrongful death and survival claims.     Thus, the

instant case does not mirror the categorical prohibition of arbitration of

wrongful death and survival actions that the Marmet Court viewed as a

clear conflict between federal and state law.     See also e.g., Preston v.

Ferrer, 552 U.S. 346, 356 (2008) (FAA pre-empts state law granting state

commissioner exclusive jurisdiction to decide issue the parties agreed to

arbitrate); Mastrobuono v. Shearson Lehman Hutton, Inc., 514 U.S. 52,

56, (1995) (FAA pre-empts state law requiring judicial resolution of claims

involving punitive damages); Perry v. Thomas, 482 U.S. 483, 491 (1987)

(FAA pre-empts state-law requirement that litigants be provided a judicial

forum for wage disputes); Southland Corp., supra (FAA pre-empts state

financial investment statute's prohibition of arbitration of claims brought

under that statute).




                                     - 15 -
J-A35011-14


      The rule and statute are neutral regarding arbitration generally, and

the arbitration of wrongful death and survival actions specifically. They are

not anti-arbitration as was the statute in Allied-Bruce Terminix Cos. v.

Dobson, 513 U.S. 265 (1995) (Alabama statute making written, predispute

arbitration agreements invalid and unenforceable), nor do they invalidate

arbitration agreements under state law contract principles applicable only to

arbitration.   See Doctor's Assocs. v. Casarotto, 517 U.S. 681, 686-87

(1996)    (Montana      statute   that   rendered    arbitration   agreements

unenforceable unless they contained bold notice conflicted with the FAA

because such a notice requirement was not applicable to contracts

generally).

      The statute focuses on the consolidation of wrongful death and

survival claims as a means to avoid inconsistent verdicts and duplicative

damages in overlapping claims. Rule 213 details how and where such claims

will be consolidated.    There is nothing in either the statute or rule that

precludes wrongful death and survival actions from proceeding together in

arbitration when all of the parties, including the wrongful death beneficiaries,

agree to arbitrate. In the situation where the decedent or his representative

has entered an enforceable agreement to arbitrate, and the wrongful death

action is one brought by the personal representative pursuant to 42 Pa.C.S.

§ 8301(d) for the benefit of the decedent’s estate, there would not appear to

be any impediment to the consolidation of the actions in arbitration.       The


                                     - 16 -
J-A35011-14


statute and rule are evenhanded and designed to promote judicial efficiency

and avoid conflicting rulings on common issues of law and fact.

      In the instant case, the Arbitration Agreement contains a choice of law

provision. It expressly provides that Pennsylvania’s Uniform Arbitration Act,

42 Pa.C.S. § 7301, et seq., applies, and Extendicare acknowledges that

Pennsylvania law governs. See Brief in Support of Defendants’ Preliminary

Objections to Plaintiffs’ Complaint Raising Issues of Fact, at 5. The instant

lawsuit consists of both survival and wrongful death claims, and there is no

agreement to arbitrate the wrongful death claims. Additionally, there is no

agreement to arbitrate survival claims involving The Residence or Jefferson

Medical Center. The only claim that is subject to arbitration is Co-Executors’

survival act claim against Extendicare, one of three alleged joint tortfeasors

whose combined negligence allegedly caused Decedent’s death.

      Pennsylvania’s wrongful death statute requires that wrongful death

and survival actions be consolidated, as does Pa.R.C.P. 213(e).       We are

unaware of any United States Supreme Court decisions pre-empting state

law regarding consolidation of claims where the law does not require that

consolidation take place in a judicial forum. Admittedly, the United States

Supreme Court has sanctioned piecemeal litigation in order to effectuate

enforcement of arbitration agreements. See Moses H. Cone Mem'l Hosp.

v. Mercury Constr. Corp., 460 U.S. 1, 20 (1983); see also Dean Witter

Reynolds Inc. v. Byrd, 470 U.S. 213, 221 (1985) (recognizing conflict


                                    - 17 -
J-A35011-14


between two goals of FAA: enforcing private agreements and encouraging

efficient and speedy dispute resolution, and rejecting that the latter goal

trumps and ordering arbitrable pendant claims to arbitration). However, the

piecemeal disposition Extendicare seeks herein does not involve discrete

issues that can be litigated incrementally, but wholly redundant proceedings

with a potential for inconsistent verdicts and duplicative damages.

      The appellate courts of this Commonwealth have addressed litigation

involving multiple parties and identical claims, and an agreement to arbitrate

some of the claims. In Thermal C/M Servs. v. Penn Maid Dairy Prods.,

831 A.2d 1189 (Pa.Super. 2003), there were multiple actions pending in the

same county that involved common questions of law and fact arising from

the same construction contract and the same occurrence.       Penn Maid was

among the plaintiffs in an action filed against Thermal, and Thermal was a

named defendant in both that court action and an arbitration proceeding

involving the same issue.   The contractor’s motion to compel an owner to

join arbitration proceedings brought by subcontractors was denied by the

trial court and affirmed on appeal.   We recognized that “litigating the two

actions at the same time would be a waste of judicial resources, and it would

promote a race to judgment[,]” and concluded it was “more efficient to

address the issue in a single disposition rather than have parallel actions in

independent forums with potentially different results.” Id. at 1193. Despite

the fact that some claims were allegedly subject to arbitration, we invoked


                                    - 18 -
J-A35011-14


Pa.R.C.P. 213(a) and affirmed the order denying the petition to compel

arbitration “in order to uphold judicial efficiency, maintain the consistency of

the verdicts, and save the parties from the expenses associated with

duplicative litigation.” Id. As noted, litigation efficiency is also a goal of the

FAA.

       Similarly, the dispute in School Dist. of Philadelphia v. Livingston-

Rosenwinkel, P.C., 690 A.2d 1321 (Pa.Cmwlth. 1997), involved an

arbitration provision and some parties who were not subject to the

arbitration process, and issues that fell outside the scope of the arbitration

agreement.      The   Commonwealth      Court reasoned that requiring         the

defendant to arbitrate its claims against the additional defendant and

relitigate the same liability and damage issues in two separate forums before

two different factfinders, would be uneconomical for the court as well as the

parties. Our sister court found that arbitration would not serve its purpose

as it “would not promote the swift and orderly resolution of claims” but

“engender a protracted, piecemeal disposition of the dispute.” Id. at 1323.

It concluded that, “public policy interests are best served by joinder, which

would allow for resolution of the involved disputes at one time with all

parties present.” Id. Although this decision is not controlling, we find the

court’s reasoning compelling.

       A federal district court in Scott v. LTS Builders LLC, 2011

U.S.Dist.LEXIS 144626 (M.D.Pa. 2011), arrived at a similar conclusion.


                                     - 19 -
J-A35011-14


Therein, only one defendant was a signatory to an arbitration agreement;

there were ten other defendants, five of whom insisted on a judicial

resolution of their claims. The court reasoned, based upon School District

of Philadelphia, supra, that sending the case against the sole signatory to

arbitration would not satisfy Pennsylvania’s public policy of enforcing

arbitration agreements “as a means of promoting swift and orderly

disposition of claims.” Scott, supra at *14.

      The propriety of severing wrongful death and survival actions to permit

arbitration of the latter was recently considered by a federal district court in

Northern Health Facilities v. Batz, 993 F. Supp. 2d 485, 496-497 (M.D.

Pa. 2014).    The district court relied upon United States Supreme Court

precedent interpreting the FAA as “requir[ing] piecemeal resolution when

necessary to give effect to an arbitration agreement.” Moses, supra at 20.

In determining the enforceability of an arbitration agreement similar to the

one at issue herein, the court concluded that it was “necessary to divide the

wrongful death/survival action Complaint for resolution” where the wrongful

death claims were not subject to arbitration under Pisano, and the

defendant failed to provide any “colorable reason why the Survival Action

claims . . . cannot be arbitrated.” Batz, supra at 497. We are not bound

by Batz, nor do we find it persuasive as the court did not discuss

Pennsylvania’s wrongful death statute, Pa.R.C.P. 213, or the consequences

of severing these actions.


                                     - 20 -
J-A35011-14


       Extendicare contends that since the wrongful death and survival

actions are distinct, and the damages, claims and potential beneficiaries are

different, judicial economy would not be hindered by severing the survival

action and submitting it to arbitration.            We disagree.     The issues are

identical in the two actions. Litigation in two forums increases the potential

for inconsistent liability findings between the wrongful death and survival

actions.    Furthermore, the damages overlap.            Although lost earnings are

generally recoverable in the survival action, they may take the form of lost

contributions to the decedent’s family, which are wrongful death damages.

Lost earnings includes loss of retirement and social security income.            See

Thompson v. City of Philadelphia, 294 A.2d 826 (Pa.Super. 1972).

Generally, hospital, nursing, and medical expenses are recoverable under

either the wrongful death or survival act. See Skoda v. West Penn Power

Co., 191 A.2d 822 (Pa. 1963).7 Given the potential for inconsistent liability

and duplicative damage determinations, we do not believe this to be the

type of piecemeal, “possibly inefficient” litigation, which the Supreme Court

sanctioned in Concepcion, supra at 1758.

       The statute and rule at issue are not “aimed at destroying arbitration”

and    do    not    demand       “procedures       incompatible   with   arbitration.”

____________________________________________


7
  In wrongful death and survival actions governed by the MCARE Act, 40 P.S.
§ 1303 et seq., past medical expenses may only be recoverable only under
the wrongful death act.



                                          - 21 -
J-A35011-14


Concepcion, supra at 1747-48.          Nor are they so incompatible with

arbitration as to “wholly eviscerate arbitration agreements.”     Id.   On the

facts herein, the wrongful death beneficiaries’ constitutional right to a jury

trial and the state’s interest in litigating wrongful death and survival claims

together require that they all proceed in court rather than arbitration. In so

holding, we are promoting one of the two primary objectives of arbitration,

which is “to achieve streamlined proceedings and expeditious results.”

Concepcion, supra at 1742. For these reasons, we affirm the trial court’s

order overruling Extendicare’s preliminary objection seeking to compel

arbitration.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/2/2015




                                    - 22 -